                                                  Case 1:21-mj-00401-RMM Document 6 Filed 05/11/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                                                      UNITED STATES DISTRICT COURT
                                                                                                 for the

                                                                                         District of Columbia

                          United States of America
                                                                v.                                 )
                      Brittiany Angelina Dillon
                                                                                                   )     Case: 1:21-mj-00401
                                                                                                   )     Assigned To : Meriweather Robin M.
                                                                                                   )     Assign. Date: 4/26/2021
                                                                                                   )
                                                                                                         Description: COMPLAI NT WI ARREST WARRANl
                                                                                                   )
                                                       Defendant


                                                                                     ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                Brittiany Angelina Dillon
who is accused of an offense or violation based on the following document filed with the court:

o   Indictment                                  o              Superseding Indictment      o Information       o    Superseding Information            ]II   Complaint
o   Probation Violation Petition                                          o   Supervised Release Violation Petition       o Violation Notice             0 Order of the Court

This offense is briefly described as follows:

 18 US.C. § 17S2(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 18 US.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.c. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.



Date: __         0><-4-,-,-,/2",-,6",-,/2",-,0,-,,2,-,,-1 __
                                                                                                                           Issuing officer's signature


City and state:                                                  Washington, D.C.                          Robin M. Meriweather, US. Magistrate Judge
                                                                                                                            Printed name and title


                                                                                                Return

             This warrant was received on (date)                                    $   uJu /1 I       , and the person was arrested on (date)
at (city   and state)   W alb i~ ~"J     DC

Date:       S! 11 )    II                                                                                      ~~          rrestin.iOffiCer's   signature




                                                                                                                             Printed name and title
